FILED IN

                   Ot-lS- o\lC-c>/                           1ST COURT OF APPEALS
                                                               HOUSTON, TEXAS

               IN THE FIRST COURT OF APPEALS
                                                               MAR - 3 2015
                        HOUSTON, TEXAS                      CHRISTOPHER A. PRINE

                                                           CLERK




IN RE: ADRIENE SIBLEY               CAUSE NO.




 PETITION FOR WRIT OF PROHIBITION OR MANDAMUS




                                 Adriene Sibley
                                 45 Hardy Ct
                                 Gulfport,Ms 39507
                                 832-420-2071
                                 sibleyadriene@yahoo.com
                            TABLE     OF    CONTENTS




Petition                    '.         ';                             1

Statement of Jurisdiction                                     ....    1

Parties..       v.               ,,          ,.-.   s,:.:             2

Factual and Procedural Background                                    .3

Statement of Issues                                                  5

Prayer.                                                     ...      .8
                         TABLE OF AUTHORITIES




Cases

Anderson v. City of Seven Points, 806 S.W.2d 791, 793             2

Humble Exploration Co. v. Walker, 641 S.. W. 2d 941       .,....,,...1

In re   Lewis, 223 S.W.3d 756, 761                                1

In re Roof, 130 S. W. 3d 414,415                                .....1

Patterson, 971 S.W.2d 439                                      6

Stone v. Kuteman,         150 S.W.2d 107, 109                   1

Tex.Ass'nofBus., 852 S.W.2d 440...                        6

Wal-mart Stores, Inc. v. Lopez, 93 S.W.3d 548                      5

West v. Triple B Servs., LLP 264 S.W.3d 446...                     6




Statutes

Tex. Const. Art.   V. 6....                                          1

Tex. Govt. Code 22.221(b)                                            1

Tex. Rule Civ. Procedure      Rule 86                                8

Tex. Rule Civ. Procedure      Rule 87.                               8
                                 No.

                                 IN RE:      ADRIENE        SIBLEY


                                            Realtor




          REALTOR'S PETITION FOR WRIT OF                PROHIBITION OR MANDAMUS




      Comes now^ the Realtor, Adriene Sibley, ("Sibley") and petitions this Honorable Court to

award a Writ of Prohibition against the Respondent, the Honorable Judge Jeremy Warren in his

official capacity as Judge of the County Court at Law #3 of Brazoria County, Texas.

                             STATEMENT OF JURISDICTION


      1. This Court has jurisdiction to issue a writ of prohibition and writ of mandamus

pursuant to the Tex, Const. Art. V, 6; Tex, Govt, Code 22.221(b)

      2.    A writ of prohibition of an appellate court is a limited purpose remedy. In re Lewis,

223 S.W.3d 756, 751 (Tex. App.-Texarkana 2007) The writ of Prohibition is an extraordinary

judicial writ that a court of appeals, as a court of special jurisdiction, may divert to a court of

inferior jurisdiction.   Humble Exploration Co.        v.   Walker, 64l      S.W. 2d    941 (Tex.

App.-Dallas 1982) The writ of prohibition may be issued to prevent an inferior court from

exercising a jurisdiction which it has no lawful right to exercise. Stone v. Kuteman 150

S.W, 2d 107, 109 Without jurisdiction whatsoever to act, the availability of a remedy of

appeal is immaterial to the issuance of a writ of prohibition to prevent a injustice.

     3.     A writ of mandamus is proper to compel a public official to perform a ministerial act.

In re Roof, 130 S.W.3d 414, 415 (Tex. App.-Houston) A duty is imposed by law is ministerial

                                                                                        1 | Pa g e
when "the law clearly spells out the duty to be performed by the official with certainty that

nothing is left to the exercise of discretion. Anderson v. City of Seven Points, 806 S.W.2d
791, 793 (Tex. 1991)

        4.       Pursuant to the original jurisdiction of this Court, Sibley, seeks relief in the form of

a Writ of Prohibition and/or a Writ of Mandamus as the County Court is exercising a jurisdiction

that is has no lawful right to. A Writ of Prohibition and/or Writ or Mandamus is appropriate and

the only means to obtain the desired relief due to the fact that the County Court's actions are a

complete disregard for the substantive law and procedural law.

                                             PARTIES


         1. The Realtor, Adriene Sibley (Sibley) is a defendant in a civil action for breach of

contract pending in the County Court at Law #3, Brazoria County, Texas in Case No. CI 50979,

Seminole Pipeline Company, LLC v. Adriene Sibley.

       2.       The Respondent, The Honorable Jeremy Warren is the Judge of the County Court

at Law #3.


       3.       The Real Party in Interest, Seminole Pipeline Company, LLC is the plaintiff in the

civil action.


                                     STATEMENT OF CASE


        Enterprise Products Operating, LLC (Enterprise) needed to use Sibley's property for a

repair and maintenance operation therefore Sibley and Shelly Patton, the representative for

Enterprise started negotiations regarding compensation to Sibley for the use of Sibley's property.

Sibley and Patton were unable to reach an amicable agreement. Enterprise had no rights of

Texas law to force Sibley to permit Enterprise to use Sibley's              property for Enterprise's

operation therefore the creative lawyering began.

                                                                                             2 | Page
      Seminole is actually suing Sibley on behalf of Enterprise because Sibley prohibited

Enterprise from using Sibley's property. Enterprise had no valid cause of action under Texas

law nevertheless Seminole decided on breach of contract in an attempt to obtain a permanent

Injunction against Sibley to illegally take Sibley's property rights with the aide of the Court. It

is absurd and in violation of Texas law that Sibley can be sued merely because Sibley refused

Enterprise's compensation offer.

                           FACTUAL AND PROCEDURAL BACKGROUND


           1.    In 1981, Ora Mae Kennedy, Margie Bell Lewis, Minnie Mae Helm, and Robert

Rossow grants Seminole an 30 ft. easement recorded at Vol. 1554, page 299; Ella Louise

Dofsey, Herman Edwards and Joel Rossaw granted Seminole an easement recorded at Vol. 1554,

page 301 and William Moore grants Seminole an easement recorded at Vol. 1754, page 826, all

easement are recorded in Official Records of Brazoria County, Texas.                All grantors are

collectively the "Rossaws".

     2.          Sibleyis a heir to the Grantors that executed the Easement to the Property.

      3.        In December 2013, Enterprise Products Operating ("Enterprise"), the operator of the

pipeline        was performing an alleged repair and maintenance operation ("operation") on

Seminole's easement that required the use of Sibley's property outside the 30ft. easement to be

able to perform the operation.

    4.          About January 9, 2014, Sibley and Shelly Patton, the representative of Enterprise

entered into negotiations in Houston, Texas and while Sibley was in Mississippi for

compensation to Sibley for the use of Sibley's property outside the easement for the operation or

for a workspace agreement. Sibley and Patton were unable to reach an agreement therefore

Sibley's restricted the use of Sibley's property for the operation while in Houston, Texas on

                                                                                           3 | Page
December 10,2014.

     5.      Enterprise and First Call Field Services ("First Call") continued to perform the

operation on the easement through February 6, 2014 utilizing Sibley's property outside the

easement.


     6.       Seminole filed a petition for breach of contract, temporary restraining order,

temporary injunction and injunction on February 6, 2014 against Sibley and several other

defendants. The County Court granted a temporary restraining order on February 6, 2014.

     7.     Sibley filed a writ of mandamus in this Court and this Court instructed Sibley to

permit the temporary restraining order to expire.

     8.      Sibley filed a Notice of Removal to the United States District Court, Galveston

Division February 18, 2014.      Seminole filed a Motion to Remand and the Galveston Court

issued.


     9.   Seminole filed the first amended petition on July 2, 2014 and that petition deleted the

other defendants and identified Sibley as the only defendant.         Seminole filed a motion for

Summary Judgment in August 2014.

    10.     Sibley filed a second Notice of Removal or in the alternative, to transfer of the case to

the United States District Court in Gulfport, Mississippi pursuant to diversity of citizenship on

August 29, 2014 and also filed a response to Seminole's motion for summary judgment.

Seminole filed a Motion to Remand yet as of this date Sibley has no knowledge of a order of

remand.


    11.     Sibley filed a plea to jurisdiction, motion to dismiss and motion to transfer venue on.




                                                                                          4 | Pa g e
                                      STATEMENT OF THE ISSUES




      1.     Whether the County Court has a lawful right to exercise jurisdiction over this case?

      II.    Whether the County Court can only       render an advisory opinion which is prohibited

by law?

      III.    Whether the County Court is required to determine Sibley's Motion to Transfer

Venue?


I.   The County Court have no lawful right to exercise jurisdiction over this case?

       1.      First, Sibley is merely a heir of the grantors of the easement and Sibley never

consented to the terms of the easement therefore no contract exist between Sibley and Seminole;

Parties for a binding contract when there is I) an offer, 2) as acceptance in strict compliance with

the terms of the offer, 3) a meeting of the minds, 4) consent by each party to the terms, and 5)

execution and delivery of the contract with the intent that it be mutual and binding. Wal-Mart

Stores, Inc.     v.   Lopez,   93 S.W.3d 548, 555-56          There is no remedy or jurisdiction

provided by law or the Texas Constitution that would provide Seminole with relief against

Sibley, a non-party to a contract.

     2.      Second, the face of Seminole's petition states that the easement contract was between

Seminole and the Rossaws and that "Sibley purports to be an successor or heir". (App, C, p. 2)

The term purport is used when the intent is to convince someone about something that might

not be true therefore Seminole did not identify Sibley as a successor or heir but merely stated

Sibley claimed to be a successor or heir. Before Seminole's petition can invoke the jurisdiction

of the County Court the petition has to identify Sibley as a party to the contract and not just

                                                                                          5 | Pa ge
re-assert a claim of Sibley.     To prevail in a breach of contract claim, a plaintiff must prove a

valid contract exist existed between the plaintiff and the defendant, West v. Triple B Servs.,

LLP 264 S.W.3d 440, 446 Seminole petition fails to identify Sibley as a party to the

easement, a successor or heir therefore there is no remedy or jurisdiction provided by law or the

Texas Constitution.


       3. Third, Seminole petition state that Seminole made the decision to cease the operation

on the easement to prevent civil litigation. (App. B, p. 4) There is no remedy or jurisdiction

provided by law or the Texas Constitution that make a defendant liable for the decision of the

plaintiff absent fraud.

      4. The Texas Constitution provides that the District Court "shall have general original

jurisdiction over all causes of actions for which a remedy or jurisdiction is not provided by law

or the Constitution therefore the County Court at Law is without jurisdiction whatsoever and

jurisdiction lies in the District Court.

       Based on the foregoing reasons that the County Court is Withoutjurisdiction whatsoever

therefore writ of prohibition is appropriate to command Judge Warren to cease the proceeding in

the case.


II.   The County Court can only issue an advisory opinion therefore the court is without
jurisdiction whatsoever.


      1.    Texas law is clear that a Court cannot make an advisory decision because advisory

opinions are prohibited by law and any judgment in this case would be an advisory decision.

The Separation of Powers Doctrine prohibit against court ordered advisory Opinions. Patterson

971 S.W.2d 439, Tex. Ass'n of Bus. 852 S.W.2d 440

       2. First, Seminole performed the operation on the easement from December 2013 until


                                                                                        6 | Pa ge
Seminole made the decision to cease the operation on the easement to prevent civil litigation on

February 6, 2014 therefore Seminole had not been denied access to the easement at the time

Seminole filed the petition. Furthermore, Seminole's petition never stated that Seminole stopped

the operation on the easement due to being denied access to the easement. The petition stated

"that Seminole made the decision to cease the operation on the easement". (App. B, p. 2) The

issue of whether Seminole was      denied access to the easement became moot because Seminole

accessed and utilized the easement until Seminole made the decision to cease the operation on

the easement therefore no justiciable controversy existed at time the petition was filed. Pantera

150 S.W.3d 466         A judgment issued by a court brought by party when no justiciable

controversy exist is an advisory opinion which is prohibited by law.         Tex. Ass'n of Business

852 S.W. 2d. 440


      3.     Second, the ripeness doctrine dictates that at the time a suit is filed the case is to be

sufficiently developed so that an injury has occurred       At the time Seminole filed the petition

on February 6, 2014 Seminole stated in the petition that "the Defendants installed a new lock on

the gate presumably to deny Seminole access to the easement". (App. B, p. 3) Seminole's

petition dictates that Seminole did not have knowledge as to who installed an alleged new lock or

whether the alleged new lock was installed to deny Seminole access to the easement and because

the alleged new lock never denied Seminole access to the easement there was no injury and the

case was not ripe for adjudication.    Furthermore, Seminole's petition requested damages it has

and or may incur. (App. B, p. 5) On the day the alleged new lock was installed there were no

damages because Seminole accessed the easement          and Seminole's request for damages that

may occur dictates that the injury and damages were not concrete and depended on upon

contingent or hypothetical facts therefore the injury was not ripe at the time the petition was filed

                                                                                          7 | Page
 and the trial court does not have jurisdiction to hear the dispute,      Because of the ripeness

 doctrine any judgment by the Court based on the pleading would be advisory and prohibited by

 law.


        Based on the foregoing, Any judgment of the County Court on the pleading before the

Court would be an advisory opinion which is prohibited by law therefore a Writ of prohibit as

there is no remedy or jurisdiction of Texas for to render an advisory opinion.

III.       The Court is required to determine Sibley's Motion to Transfer Venue.

          1.    Sibley filed a Motion to Transfer Venue pursuant to the Tex. Rules of Civ. P. 86.

Rule 87 dictated that the determination of the motion to transfer venue shall be made promptly

by the Court and such determination must be made in a reasonable time prior to trial.

          2.   The term "shall" make the determination of the motion to transfer mandatory and

not discretionary therefore the County Court is required to must make a determination of the

motion prior incompliance with Rule 87 therefore mandamus is appropriate to compel Judge

Warren to promptly make a determination of Sibley's Motion to Transfer Venue in compliance

with Rule 87.


                                       PRAYER




           WHEREFORE, the Realtor, Adriene Sibley, prays for the following relief:

a.      That Adriene Sibley's Writ of Prohibition be granted and Judge Warren is commanded to

cease any further proceeding in the said case.

b.       In the alternative, Sibley's Writ of Mandamus be granted and Judge Warren is commanded

to conduct a hearing and determine Sibley's Motion to Transfer Venue.

c.     That this Honorable Court issue a rule to show cause against the respondents directing them

                                                                                        8 | Pa ge
to show cause, if they can, as to why a Writ of Prohibition and Mandamus should not be awarded

against him.

d. That all proceedings in the County Court at Law #3 be stayed in the civil case Seminole

Pipeline Company, LLC v. Adriene Sibley case no. CI 50979 pending resolution of the issues

raised in this petition.

e.   Such other relief as this Honorable Court deems necessary, appropriate, as proper.

Respectfully submitted this Q day of March 2015.



                                               Realtor, Adriene Sibley




                                                M     MVi-,
                                                Adriene Sibley
                                                45 Hardy Ct "
                                                Gulfport,Ms 39507
                                                sibleyadriene@yahoo.com
                                                 832-420-2071




                                                                                     9 I Paee
                              CERTIFICATION




        I hereby certify that I have reviewed the foregoing petition and have concluded that
every factual statement in the petition is supported by competent evidence included in the
appendix and record.




                                                      M     KaM-s

                                                  Adriene    Sibley
                                    CERTIFICATE OF SERVICE




      The undersigned does hereby certify that a true and correct copy of the above and
foregoing Petition was served on March 3, 3015 by certified mail, return receipt requested upon
the following:

James Freeman
420 Heights Blvd
Houston, Texas 77007
713-802-9117
Attorney for real Parties In Interest



Hon. Jeremy Warren
County Court at Law #3
11 I.E. Locust
Angleton, Texas 77515
Respondent




 M      /U9y


Adriene Sibley
IN RE:     ADRIENE SIBLEY                     IN THE FIRST      COURT OF APPEALS

                                               Houston, Texas




APPENDIX TO THE PETITON FOR WRIT OF PROHIBITION OR MANDAMUS




       Realtor, Adriene Sibley, submits the following documents in support of the petition for
writ of prohibition or mandamus:




                                  LIST OF DOCUMENTS




Easement                                                                         TAB     1

Seminole's Original Petition                                            .............TAB 2

Seminole's Amended Petition....                                                  TAB    3
TAB   A
                         „ 40§J                  / ?..«:                 DEED
    £*» 100 (S'lOl
                                                            ml554rM*299                              R/W W



                                               GRANT OF EASEMENT

         POR MID IN CONSIDERATION of the sum of Ten Dollars ($10:00) in hand paid and
    other good and valuable considerations, the receipt and sufficiency of which is
    hereby acknowledged, I, or we,                            P/fr yfoe             fca^Wyg, >^>Brg
                                                                                              OKUd&aJ 6*/fc /m.fff..
        tt'+uusm. //faJ>-            H*J*n           afU/U-*«* JUim.rfijiy-           K/yx.faMi .



                                                                                                                  M.--*v«: s:J?i 0ft*.* '•
                                                                                                                   •-.-;!n.5K*'U
    i*™,*/..,,rfw«i««, .„*„,»• ,„Jlwhw.„».,,„„,,A,torcfcrswt, j,^., M.„alH,.^^^Tl^^^llSiAWANy i,ssut
    ««.«, and ass.ens. rrcremaftcr referred u. a, Gramer-. ,hr ,i,.h. privile,., a,,J easement. „, an, ton. ami from ,;„«, ,„,„„, ,.,„„„,„,» nuim^n in.
    faxi. operate, rmiccct. rcpa,r. replace, chanre .he ,1kof. „ „.„„„,. ap,>rfi,„.,„ prunes, and other appuncnamc*. »-i,r,ii, .1.- ..mrine* „l a,isl„ „f .,,„
   f ,y,**Lw!?"'
   lu„                "" ;i"",'llar
       ,to be) la* surveyed and dcfin,,c!y'T"" 777^by ,hc «.-n,crUne
                                            esraWchcd             '"*...,,n,1*""N""l^«»
                                                                               i„i„J pipeline «* "« lor the-35
                                                                                              o-mruced                 fee,uonmuni
                                                                                                            transpona.ion      .he twMBt       side of a
                                                                                                                                    gas. oil. pcrrolcum
   (*,JM. ,, an,(Other bmuuX««« uc subua^ro.*>«!« «»p»lvWn*. a?„V,W. ...prtKT .W, ,1» righ. „r i,,Ktc„ degress -JT^i IWm,
    rhe same to .be |Mn»M> afc.»ad. over, under. rhnauth and »t«« .he r..0..winj. describe! land,. „f wh*h ,he Cram.., warran.s .hey are .he owner, in
    (re simple, situated in .he Ctiunty of                n-r»v>etT^ n                                          ^M"                                    „,

                   All that part of a 16 acre tract of lafiWlying
                                                       laWTlying SISr^^aScfStest of%junV" S
        Boad Kb. B400, being part of the S. P. Austin 7-1/3 League Grant, Abstract No. 20?
        said 16 acre tract of land being further described in deed recorded at Volume 264,
        page 1, Brazoria County Records.




^ HotvifhsVanfeng anything herein to the contrary, only one (1) pipeline 14 inches in
«w. diameter-shall, be constructed under the terms of this easement.
   Said.-pipel3.ne shall have a minimum of 48 inches of cover.
   Following construction, said Right of Way shall revert to a permanent 30-foot wide Right
   of »ay being 10-foot on the Northerly                                 side and 20-foot on the Southerly                               side.
   I. isagreed that tfic pipeline or pipelines t.i be hidunder this pant shall be ronnruc.cd at oifficicnl depth bcW the surface ofthe ground ...
   permit normal culttvarinn. and Grantor shall have (he right to fully use and enjoy the above described premises, subject to the rights herein
   granted.

   Ounce shall haw the right to clear and keep clear all trees, undergrowth and other obstructions from the herein granted right of my and
   Gnittw agrees not to bond, comrtucl orcreate, nor permit others to build, construct .,rcreate any buildings orother strumites on the herein
   granted right of waythat willinterfere with the normal "titration and maintenance of the said line or lines.
   Grantee agrees to pay to the then owners and to any tenant, as their interests may be. any and all damages tocrops, limber, fences, drain tile
   or other improvements on said premises that may arise from the exercise of the rights herein granted. Any payment due hereunder may be
   made direct to the said Grantor or any one of tliem.
  Grantor hereby crprvssfy agrees that in dn- event the route of the pipeline or pipelines to he constructed hereunder should cross any roads
  radroada, creeks, rivets ur other waterways located onthe above described land or other places requiring extra working space, then Gran.cc shall
  hay. the right and temporary access to additional working space whirl, may be necessary for construction and Or;
                                                                                                               Grau.ee               agrees to pay Grantor
  any and all damages which Grantor suffers byreason nf'Grantee's use of^d additional working space.
  (Cantor represents that theabove described land $s) (is not) rented for ibe period beginning
   19         to                                -. . 1*       on (cash) (crop) basis to
  The terms and. conditions Itereofshall lx- binding umm and inure to ihe benefits of the heirs. eRccuttrrs. administrators, devisees, successors.
  trustees or assigns of the parties hereto.


   iWitness Whereof the said t;ran.ota_baJn{.brre»»... »-r sTa4aV«t-_«.Mg»fy_ _.; \<>&/ .
  WITNESS!




  4*t**nS          %*>   fsf?*>




                                                                                                                                                                 1
TAB   B
       Case l:14-cv-00299:HSO-JCG Document 5-1 Filed 08/29/14 Page! of 9


                                                                  ^ FILED FOR RECORD
                                     CAUSE NO
                                              •( X2^J-\ l I jam FEB 6 PR 3 19
 SEMIOLE         PIPELINE           COMPANY   §    COUNTY CIVIL CO
 LLC,                                         §
                                              §
         Plaintiff,                           §
                                              §
 vs.                                          §    NO.   3.
 ADRIENE       SIBLEY       a/k/a   ADRIENE
 GAIL LEWIS, REGINALD TIMOTHY
 ROSSOW, SR., WINSTON JAMES
 ROSSOW, JOHNEL LEWIS, DONYLL
 DWAYNE      LEWIS,    DUSHAY
 DEMITRIC       LEWIS       AND     LAMONT
 DESHAWN LEWIS,

        Defendants.                               BRAZORIA COUNTY, TEXAS


             SEMINOLE PDPELINE COMPANY LLC'S ORIGINAL PETITION
               AND REQUEST FOR INJUNCTIVE AND OTHER RELIEF

TO THE HONORABLE JUDGE OF SAID COURT:


        Plaintiff, Seminole Pipeline Company LLC ("Seminole"), files this Original Petition and

Request for Injunctive and Other Relief (the "Petition") against Adriene Sibley a/k/a Adriene

Gail Lewis, Reginald Timothy Rossow, Sr., Winston James Rossow, Johnel Lewis, Donyll

Dwayne Lewis, Dushay Demitric Lewis and LaMont DeShaun Lewis ("Defendants") and shows

the Court as follows:


                                     DISCOVERY SCHEDULE

        1.     Discovery is intended to be conducted under level 2 of Rule 190 of the Texas

Rules of Civil Procedure.


                                          PARTIES


        2.     Plaintiff, Seminole Pipeline Company LLC, is a Delaware Limited Liability

Company authorized to conduct business in the State of Texas.

                                                                        EXHIBIT A
      Case l:14-cv-00299-HSO-JCG             Document 5-1 Filed 08/29/14 Page 2 of .9




          3.     Defendant, Adriene Sibley a/k/a Adriene Gail Lewis, is a resident of Texas and

  may be served at 4808 Fairmont Parkway, Pasadena, Texas 77505.

         4.      Defendant, Reginald Timothy Rossow, Sr., is a Texas resident and may be served

 at 308 S. Ave G, Freeport, Texas 77541.

         5.      Defendant, Winston James Rossow, is a Texas resident and may be served at 511

 S. Ave D, Freeport, Texas 77541.

         6.      Defendant, Johnel Lewis, is a Texas resident and may be served at 2806 Morning

 Bay Dr., Pearland, Texas 77584.

         7.      Defendant, Donyll Dwayne Lewis, is a Texas resident and may be served at 1322

 W7th Street, Freeport, Texas 77541.
         8.      Defendant, Dushay Demitric Lewis, is a Texas resident and may be served at

 1322 W 7th Street, Freeport, Texas 77541.
        9.      Defendant, LaMont DeShaun Lewis, is a Texas resident and may be served at

 1.1.150 Beamer Rd., Apt. 440, Houston, Texas 77089.

                                                  VENUE

        10.     Venue is mandatory in Brazoria County, Texas, pursuant to §15.011 of the Texas

Civil Practice and Remedies Code, and/or because all or substantially all the events or omission

giving rise to the asserted claims arose in Brazoria County, Texas.

                                          JURISDICTION


        11.     The Court has personal jurisdiction over the parties to this suit because the

property is located in the State of Texas, Seminole's causes of action arise out of events or

omissions which occurred in the State of Texas and the type of claims asserted by Seminole lie

within the jurisdictional limits of this Court.

                                                   -2-
     Case l:14-cv-00299-HSO-JCG Document 5-1 Filed 08729/14 Page 3 of 9



                                              FACTS


        12.     In 1981, Ora Mae Kennedy, Margie Belle Lewis, Minnie Mae Helm, and Robert

 Rossaw granted Seminole an easement recorded at Vol. 1554, Page 299, Deed Records Brazoria

 County, Texas; Ella Louise Dorsey, Herman Edwards, and Joel Rossaw granted Seminole an

easement recorded at Vol. 1554, Page 301, Deed Records Brazoria county; and William Moore

granted Seminole an easement recorded at Vol. 1574, Page 826, Deed Records Brazoria County

Texas (the "Easements").1 The Easements grant Seminole the right, privilege, and easement to
construct, maintain, inspect, operate, protect, repair, replace, change the size of, or remove a

pipeline or appurtenances within the confines of the thirty-foot (30') right of way. The

Easements also grant Seminole the right of ingressand egress to and from the right of way.

        13.     Defendants purport to be the successors, assigns and heirs to the Grantors in and

to the property subject to the Easements (the "Property").

        14.     On or about January 10, 2014, Seminole was in the process of replacing a valve

on its pipeline, which required certain maintenance and repair operations to be done on the

Easements {i.e., installation of a stopple to isolate the section of the pipeline so as to allow

replacement of the valve). On that same day, while Seminole was in the process of completing

its maintenance and repair operations, Defendants, represented by Ms. Adriene Sibley a/k/a

Adriene Gail Lewis, sent an email to Seminole threatening legal action (specifically a temporary

restraining order) unless Seminole paid Defendant $120,000.00 for violating the Easements. At

the same time, Defendants installed a new lock on the gate to the property, presumably in an

attempt to deny Seminole access to its Easements. In light of the substantial costs that would


1 The Afffidavit of Shelly Patton is attached as Exhibit A and incorporated herein for all intents
and purposes.

                                               -3-
      Case l:14-cv-00299-HSO-JCG          Document 5-1 Filed 08729/14 Page 4 of 9



 have been incurred by Seminole if it had continued with its operations (i.e., shutting down the

 flow of product on its pipeline until resolution of Defendants' claims) and Defendants followed

 through with their threat to shut down Seminole's repair and maintenance operations, Seminole

 had no choice but to cease further repair and maintenance operations and demobilize. Since

 then, Seminole has tried to work out an amicable agreement with Defendants, including, but not

 limited to, payment for the use of temporary workspace, so that it may complete its necessary

 repair and maintenance operations but, to date, has been unsuccessful.

                                     CAUSES OF ACTION


        15.    Throughout this pleading, each of the causes of action asserted by Seminole are

pled in the alternative, such that the allegations under one cause of action do not preclude or in

any way prejudice the allegations made under a separate cause of action.

                                       Breach of Contract


        16.    The Easements grant Seminole the right to maintain, operate, protect, repair and

replace its pipeline and other appurtenances, which necessary includes those maintenance and

repair operations necessary to repair and replace the existing valve. Seminole has been ready,

willing and able to enter upon the Easements to perform the necessary repair and maintenance

operations, but, because of Defendants breach of and repudiation of the Easements, has been

denied its valuable property rights, and is, without potentially breaching the peace, unable to

make entry upon the Easements.

       17.     Because Defendants have refused to allow Seminole access to its Easements to

perform the necessary repair and maintenance operations, rights granted Seminole under the

Easements, Defendants are in breach of the Easements, for which Seminole seeks specific



                                               -4-
         Case l:14-cv-00299-HSOsJCG Document 5-1 Filed 08/29/14 Page 5 of 9



 performance under the Easements and any and all damages it has and/or may incur as a result of

 Defendants' breach.




                                         Injunctive Relief

           18.   Defendants have denied Seminole access to its Easements. If Defendants are not

 immediately restrained from interfering with Seminole's repair and maintenance operations,

 rights expressly granted Seminole under the Easements, Seminole will not be able to complete

 the necessary repair and maintenance operations, which could cause Seminole to incur additional

 move-around, demobilization and remobilization costs, lose valuable transportation fees and

 suffer immediate and irreparable harm. These damages are not fully ascertainable at this point in

 time.


          19.    Seminole requires immediate access to the Easements to perform its maintenance

and repair operations. If Defendants are not immediately restrained from (i) interfering with

Seminole's repair and maintenance operations; and (ii) from engaging in any acts to deny

Seminole access to the Easements, immediate and irreparable harm will result to Seminole, for

which Seminole has no adequate remedy at law. In that regard, if a temporary restraining order

and/or injunction is not immediately issued, Seminole will not be able to replace the valve,

interfering with Seminole's valuable property rights under the Easements and causing Seminole

to suffer financial losses that are not readily ascertainable with any degree of certainty. The

damages which have accrued and which will accrue in the future if injunctive relief is not

granted will be difficult to measure by any pecuniary standard. There is no relief that is as plain

and complete and as practical to the ends of justice and its prompt administration as the

injunctive relief herein sought.

                                               -5-
     Case l:14-cv-00299-HSO-JCG Document 5-1 Filed 08/29/14 Page 6 of 9



        20.    Additionally, in all likelihood, Seminole will prevail in the prosecution of this

dispute. Seminole has the right, under the Easements, to enter upon the Property to maintain,

operate, protect, repair, and replace its pipeline, which necessary includes the repair and

maintenance operations flowing from replacement of the existing valve.

                                         Attorneys' Fees

       21.     Because of the wrongful conduct of Defendants, Seminole has been required to

bring this suit and seek the relief herein stated. Seminole has provided all requisite notices and

has satisfied all prerequisites for an award of attorneys' fees, and therefore seeks to recover its

reasonable and necessary attorneys' fees and expenses incurred in connection with this action.

       WHEREFORE, Seminole respectfully prays that:

               a.     a temporary restraining order be immediately issued restraining
                      Defendants, and their agents, servants, employees and attorneys, and those
                      persons in active concert or participation with one or more of them who
                      receive actual notice of the temporary resfraining order by personal service
                      or otherwise from in any way (i) interfering with Seminole's repair and
                      maintenance operations on the Easements; and (ii) from engaging in any
                      acts to deny Seminole access to the Easements;

              b.      that upon hearing, a temporary injunction order be immediately issued,
                      and upon trial a permanent injunction be issued restraining Defendants,
                      arid their agents, servants, employees and attorneys, and those persons in
                      active concert or participation with one or more of them who receive
                      actual notice of the injunction by personal service or otherwise from in
                      any way (i) interfering with Seminole's repair and maintenance operations
                      on the Easements; and (ii) from engaging in any acts to deny Seminole
                      access to the Easements;

              c.      Seminole, subject to and without waiver of its request for injunctive relief,
                      prays for the recovery of all damages herein sought, together with its
                      attorneys' fees, pre- and post-judgment interest on all damages awarded
                      hereunder at the maximum rate permitted by law, all court costs incurred
                      by Seminole and for such other and further relief to which it may show
                      itselfjustly entitled;



                                              -6-
Case l:14-cv-00299-HSO-JCG Document 5-1 Filed 08/29/14 Page 7 of9


                               Respectfully submitted,

                               ZABEL FREEMAN




                                                 Zabel
                                                             f500
                                                       lan

                                                 x 00796580
                                       TO Heights Blvd.
                                     Houston, .TX 77007
                                     (713)802-9117
                                     (713) 802-9114 (Fax)

                              GILBERT & GILBERT LAW OFFICE

                                     John R. Gilbert
                                     State Bar No. 07898500
                                     Justin R. Gilbert
                                     State Bar No. 24043691
                                     222 North Velasco Street
                                     Angleton, Texas 77515
                                     (979) 849-5741
                                     (979) 849-7729 (Fax)

                              COUNSEL FOR PLAINTDJF,
                              SEMINOLE PIPELINE COMPANY LLC




                               -7-
   Case l:14-cv-00299-HSO-JCG             Document 5-1 Filed 08/29/14 Page 8 of 9




                             AFFIDAVIT OF SHELLY PATTON

STATE OF TEXAS                        §
                                      §
COUNTY OF HARRIS                      §

       BEFORE ME, the undersigned notary, on this day personally appeared Shelly Patton, a
person whose identity is known to me. Aiter I administered an oath to her, upon her oath, she
said:


         1.    "My name is Shelly Patton. I am over the age of twenty-one (21) years,
               am of sound mind and am fully competent to make this affidavit I have
               personal knowledge of all facts herein stated and said facts are true and
               correct I am employed by Enterprise Products as a Senior Land
               Representative.

         2.    I provide services in that capacity to Seminole Pipeline Company LLC
               ("Seminole") for the construction, inspection, maintenance, repair, and
               operation of pipelines in Brazoria County, Texas. Seminole is the
               successor to Seminole Pipeline Company.

        3.    As part ofmy duties, I am aware that in 1981, OraMae Kennedy, Margie
              Belle Lewis, Minnie Mae Helm and Robert Rossaw granted Seminole
              Pipeline Company an easement recorded at Vol. 1554, Page 299, Deed
              Records Brazoria County, Texas; Ella Louise Dorsey, Herman Edwards,
              and Joel Rossaw granted Seminole Pipeline Company an easement
              recorded at Vol 1554, Page 301, Deed Records Brazoria county; and
              William Moore granted Seminole Pipeline Company an easement
              recorded at Vol. 1574, Page 826, Deed Records Brazoria County Texas
              (the "Easements'''). The Easements grant Seminole the right, privilege,
              and easement to construct, maintain, inspect, Operate, protect, repair,
              replace, change the size of, or remove a pipeline or appurtenances within
              me confines ofme thirty-foot (30*) right ofway.

        4.    On or about January 10, 2014, Seminole was in the process of replacing a
              valve on its pipeline, which" required certain maintenance and repair
               operations to be done on the Easements (/.&, installation of a stopple to
              isolate the section ofthe pipeline so as to allow replacement ofthe valve).
              On that same day, while Seminole was in the process of completing its
              maintenance and repair operations, Defendants, represented by Ms.
              Adriene Sibley a/k/a Adriene Gail Lewis, sent an email to me threatening
              legal action (specifically a temporary restraining order) unless Seminole
              paid Defendant $120,000.00 for violating the Easements. At the same
              time, Defendants installed a new lock on the gate to the property,
              presumably in an attempt to deny Seminole access to its Easements. In
              light of the substantial costs that could have been incurred by Seminole if
    Case l:14-cv-00299-HSO-JCG               Document 5-1 Filed 08/29/14 Page 9 of 9




                it had continuedwith its operations and Defendants followed through with
                their threat to shut down Seminole's repair and maintenance operations
                (i.e., shutting down the flow of product on its pipeline until resolution of
                Defendants' claims), Seminole had no choice but to cease further repair
                and maintenance operations and demobilize. Since then, I have had
                several communications with Ms. Sibley in an effort to work out an
                amicable agreement with Defendants, including, but not limited to,
                payment for the use of temporary workspace, but, to date, have been
                unsuccessful.

        5.     If Defendants are not immediately restrained from interfering with
               Seminole's repair and maintenance operations, Seminole will not be able
               to complete the necessary repair and maintenance operations and replace
               the valve, ihterfering with Seminole's valuable property rights under the
               Easements, which could cause Seminole to incur additional move-around,
               demobilization and remobilization costs, lose valuable transportation fees
               and suffer immediate and irreparable harm. These damages are not fully
               ascertainable at this point in time.

        Further Affiant sayeth not.

                                                                       Xa%M^

        SUBSCRIBED AND SWORN to before meby Shelly Patton on the5th day of February
2014.




             CHARLES ADDISON BECKHAM IH                Notary Public
                     Notary Public                     State ofTexas
                  STATE OF TEXAS
              My Com.li. Exp. Jan. 07,2016




                                              Page 2 of2
TAB   C
._._.!




                                                CAUSE NO. CI50979


         SEMINOLE        PIPELINE
                             COMPANY §                     COUNTY CIVIL COURT AT LAW
         LLC,                         §
                                      I
              Plaintiff               §
                                      §
         vs.                          §                    NO. 3
                                      §
         ADRIENE SIBLEY a/k/a ADRIENE §
         GAIL LEWIS,                  §
                                      §
                Defendant                             §    BRAZORIA COUNTY, TEXAS


                                 SEMINOLE PIPELINE COMPANY LLC'S
                                 FIRST AMENDED ORIGINAL PETITION

         TO THE HONORABLE JUDGE OF SAID COURT:


                Plaintiff Seminole Pipeline Company LLC ("Seminole"), files this First Amended

         Original Petition against Defendant Adriene Sibley a/k/a Adriene Gail Lewis ("Sibley"), and

         shows the Court as follows:

                                          DISCOVERY SCHEDULE


                1.     Discovery is intended to be conducted under Level 2 of Rule 190 of the Texas

         Rules of Civil Procedure.

                                                    PARTIES


                2.     Plaintiff Seminole Pipeline Company LLC, is a Delaware Limited Liability

         Company authorized to conduct business in the State of Texas.

                3.     Defendant Adriene Sibley a/k/a Adriene Gail Lewis, is a resident of Texas and

         been served and has appeared herein.
                                                  VENUE

        4.      Venue is mandatory in Brazoria County, Texas, pursuant to Section 15.011 of the

Texas Civil Practice and Remedies Code, and/or because all of substantially all of the events or

omission giving riseto the asserted claims arose in Brazoria County, Texas.

                                          JURISDICTION


        5.      The Courthas personal jurisdiction overthe parties to this suit because the subject

property is located in the State of Texas, Seminole's causes Of action arise out of events or

omissions that occurred in the State of Texas, and the type of claims asserted by Seminole lie

within the jurisdictional limits of this Court.

                                                  FACTS


       6.      In 1981, Ora Mae Kennedy, Margie Belle Lewis, Minnie Mae Helm, and Robert

Rossaw granted Seminole an easement recorded at Volume 1554, Page 299, Deed Records

Brazoria County, Texas; Ella Louise Dorsey, Herman Edwards, and Joel Rossaw granted

Seminole an easement recorded at Volume 1554, Page 301, Deed Records Brazoria County; and

William Moore granted Seminole an easement recorded at Volume 1574, Page 826, Deed

Records Brazoria County, Texas (collectively, "the Easements"). The Easements grant Seminole

the right, privilege, and easement to construct, maintain, inspect, operate, protect, repair, replace,

change the size of, or remove a pipeline or appurtenances within the confines of the thirty-foot

(30') right of way. The Easements also grant Seminole the right of ingress and egress to and

from the right of way.

       7.      Sibley purports to be a successor, assign, and heir to the Grantors in and to the

property subject to the Easements (the "Property").



                                                   -2-
       8.      On or about January 10, 2014, Seminole was in the process of replacing a valve

on its pipeline, which required certain maintenance and repair operations to be done on the

Easements (i.e., installation of a stopple to isolate the section of the pipeline so as to allow

replacement Ofthe valve). Oh that same day, while Seminole was in the process of completing

its maintenance and repair operations, Sibley sent an email to Seminole threatening legal action

(specifically a temporary restraining order) unless Seminole paid her $120,000.00 for violating

the Easements. At the same time, Sibley installed a new lock on the gate to the Property,

presumably in an attempt to deny Seminole access to its Easements. In light of the substantial

costs that would have been incurred by Seminole if it had continued with its operations (i.e.,

shutting down the flow of product on its pipeline until resolution of Sibley's claims) if Sibley

followed through with her threat to shut down Seminole's repair and maintenance operations,

Seminole had no choice but to cease further repair and maintenance operations and demobilize.

Thereafter, Seminole tried to work out an amicable agreement with Sibley, including, but not

limited to, payment for the use of temporary workspace, so that it could complete its necessary

repair and maintenance operations but was unsuccessful.

                                    CAUSES OF ACTION

       9.      Throughout this pleading, each of the causes of action asserted by Seminole are

pled in the alternative, such that the allegations under one cause of action do not preclude or in

any way prejudice the allegations made under a separate cause of action.

                                      Breach of Contract


       10.     Seminole incorporates Paragraphs 6-9 as if fully set forth at length herein for all

intents and purposes.



                                               -3-
          11.   The Easements grant Seminole the right to maintain, operate, protect, repair, and

replace its pipeline and other appurtenances, which necessarily includes those maintenance and

repair operations necessary to repair and replace the existing valve. Seminole has been ready,

willing, and able to enter upon the Easements to perform the necessary repair and maintenance

operations, but, because of Sibley's breach of and repudiation of the Easements, has been denied

its valuable property rights, and is, without potentially breaching the peace, unable to make entry

upon the Easements.

          12.   Because Sibley refused to allow Seminole access to its Easements to perform the

necessary repair and maintenance operations, rights expressly granted to Seminole under the

Easements, Sibley breached the Easements, for which Seminole seeks specific performance

under the Easements and any and all damages it has and/or may incur as a result of Sibley's

breach.


                                         Attorneys' Fees

          13.   Seminole incorporates Paragraphs 6-12 as if fully set forth at length herein for all

intents and purposes.

          14.   Because of the wrongful conduct of Sibley, Seminole has been required to bring

this suit and seek the relief herein stated to enforce its rights under the Easements. Seminole has

provided all requisite notices and has satisfied all prerequisites for an award of attorneys' fees

pursuant to Section 38.001(8) of the Texas Civil Practice and Remedies Code, and therefore

seeks to recover its reasonable and necessary attorneys' fees and expenses incurred in connection

with this action.




                                                -4-
              AFFIRMATIVE DEFENSES TO SIBLEY'S COUNTERCLAIMS

       15.     Seminole has not breached the Easements.

       16.     Seminole has not committed an abuse of process, and all of the pleadings and

motions that Seminole has filed herein and in the federal action that Sibley improperly removed

to federal court were a proper exercise of Seminole's efforts to lawfully enforce the terms of the

Easements and prevent Sibley's interference with Seminole's rights in and to the Easements.

        17.    There is no legitimate basis for ah award of punitive damages against Seminole.

       18.     Sibley's Counterclaims for "Conspiracy in Violation of 42 U.S.C. 1983, 1985"

are patently frivolous, and lack any legal basis.

       19.     There is no legitimate basis for the award of "attorney fees under 42 U.S.C.

1988," and Sibley's Counterclaim for such is patently frivolous.

       WHEREFORE, Seminole respectfully prays (1) that it recoverall damages herein sought,

together with its attorneys' fees, pre- and post-judgment interest on all damages awarded

hereunder at the maximum rate permitted by law, and all court costs incurred by Seminole; (2)

that Sibley take nothing by virtue of her counterclaims against Seminole; and (3) for such other

and further relief to which it may show itselfjustly entitled.
                                            Respectfully submitted,

                                            ZABEL FRE




                                                     jomas/
                                                   state Bar W
                                                       SA.Fi
                                                     ite Bar No. 00796580
                                                       Heights Blvd.
                                                   Houston, TX 77007
                                                   (713)802-9117
                                                   (713) 802-9114 (Fax)

                                                   GILBERT & GILBERT LAW OFFICE

                                                   John R. Gilbert
                                                   State Bar No. 07898500
                                                   Justin R. Gilbert
                                                   State Bar No. 24043691
                                                   222 North Velasco Street
                                                   Angleton, Texas 77515
                                                   (979) 849-5741
                                                   (979) 849-7729 (Fax)

                                           COUNSEL FOR PLAINTIFF,
                                           SEMINOLE PIPELINE COMPANY LLC



                               CERTIFICATE OF SERVICE

        I herby certify that a true and correct copy of the foregoihg Seminole Pipeline Company
LLC's First Amended Original Petition was served on the following pro se party via first class
mail, return receipt requested, and a courtesy copy was emailed on this the 2 day of July 2014:

Adriene Sibley
4808 Fairmont Pkwy
Pasadena, Texas 77505
siblevadriene@yahqo.com
                                        VERIFICATION




STATE OF TEXAS

COUNTY OF HARRIS




           BEFORE ME, the undersigned notary, on this day personally appeared Adriene Sibley,
affiant, a person whose identity have been verified. After I administered an oath to affiant,
affiant testified:

"My name is Adriene Sibley, I am of sound mind, over 21 years of age, capable of making this
affidavit, and have personal knowledge of the facts stated herein. I am the realtor in the Writ.
The facts in this affidavit are within my personal knowledge and are true and correct.

All the document included with the petition for Writ of Prohibition are true and correct."



FURTHER, AFFIANT SAYETH NOT.




                                                     Adriene Sibley


SUBSCRIBED AND SWOTN TO before me by Adriene Sibley on this the O, day of
March, 2015.


                        LiOZ '€0 Jeqiueoea        Me-,,,lYiS
                       seJidxg uoissiuiuLioo Am
                     so»at ,o e»o,s 'onqru Ajdjon VCW/

                                                                       Notary                      ;


                                                                                    PETER M. KIERNAN
                                                                                Notary Public, State ot Texas
                                                                       t          My Commission Expires
                                                                                   Oecemtssf 03, 2017
                                                                      Ms